Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #17/451,922 filed on 10/22/2021 in which Claims 21-41 are presented for examination, Claims 1-20 are canceled.

Status of Claims
Claims 21-41 are pending, of which Claims 21-41 are considered allowable over prior art once all Double Patenting Rejections, and Claim Objections described below are satisfactorily addressed.

Applicant’s Most Recent Claim Set of 10/22/2021
Applicant’s most recent claim set of 10/22/2021 is considered to be the latest claim set under consideration by the examiner.

Claim Objections
Regarding Claim 22, this claim is objected to for an apparent typo in Line 2 of Claim 22,  It appears to the examiner that the phrase in Line 2 “discover one or more the statically attached hardware I/O components” was intended to read as “discover one or more statically attached hardware I/O components”.

Regarding Claim 24, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the I/O subsystem” in Line(s) 2, 4-5.  There is no mention of an “I/O subsystem” in Claim 24 or its parent Claim(s) before the appearance of the limitations “the I/O subsystem” in Line(s) 2, 4-5.

Regarding Claim 25, this claim is objected to for an apparent typo in Line 3 of Claim 25, the required grammatical “article” is missing preceding the word apparatus in Line 3.

Regarding Claim 26, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 3.  There is no mention of a “computing device” in Claim 26 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 3.

Regarding Claim 27, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 3.  There is no mention of a “computing device” in Claim 27 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 3.

Regarding Claim 28, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the apparatus” in Line(s) 3-4, 6-7.  There is no mention of an “apparatus” in Claim 28 before the appearance of the limitations “the apparatus” in Line(s) 3-4, 6-7.

Regarding Claim 29, this claim is objected to for an apparent typo in Line 2, the grammatical article “the” preceding the word “statically” is incorrectly used.

Regarding Claim 31, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the I/O subsystem” in Line(s) 2, 4-5.  There is no mention of an “I/O subsystem” in Claim 31 or its parent Claim(s) before the appearance of the limitations “the I/O subsystem” in Line(s) 2, 4-5.

Regarding Claim 32, this claim is objected to for an apparent typo in Line 3, the required grammatical “article” is missing preceding the word apparatus in Line 3.

Regarding Claim 33, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 2-3.  There is no mention of a “computing device” in Claim 33 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 2-3.

Regarding Claim 34, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 2-3.  There is no mention of a “computing device” in Claim 34 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 2-3.

Regarding Claim 35, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the apparatus” in Line(s) 5-6, 8-9.  There is no mention of an “apparatus” in Claim 35 before the appearance of the limitations “the apparatus” in Line(s) 5-6, 8-9.

Regarding Claim 36, this claim is objected to for an apparent typo in Line 4, the grammatical article “the” preceding the word “statically” is incorrectly used.

Regarding Claim 38, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the I/O subsystem” in Line(s) 4, 6-7.  There is no mention of an “I/O subsystem” in Claim 38 or its parent Claim(s) before the appearance of the limitations “the I/O subsystem” in Line(s) 4, 6-7.

Regarding Claim 39, this claim is objected to for an apparent typo in Line 5, the required grammatical “article” is missing preceding the word apparatus in Line 5.

Regarding Claim 40, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 4-5.  There is no mention of a “computing device” in Claim 40 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 4-5.

Regarding Claim 41, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the computing device” in Line(s) 4-5.  There is no mention of a “computing device” in Claim 41 or its parent Claim(s) before the appearance of the limitation “the computing device” in Line(s) 4-5.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Apparatus Claim(s) 21-27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Apparatus Claim(s) 1-7 of issued Patent No. 11,157,623.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application's claims are rendered obvious by one of ordinary skill in the art over issued Patent No. 11,157,623.

Allowable Subject Matter
Claims 21-41 are considered allowable over prior art.

The instant invention is directed to an apparatus, a method, and a medium for providing certifying and maintaining of trusted computer platforms by verification of hardware and software attestation.

The closest prior art, as recited, MCKEEN et al. US Patent Application Publication No. 2013/0159726 and Kaplan et al. US Patent No. 6,704,871, are also generally directed to various aspects of providing certifying and maintaining of trusted computer platforms by verification of hardware and software attestation.  However, MCKEEN et al. or Kaplan et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 21, 28, 25.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 21:
Although the combination of MCKEEN et al. or Kaplan et al. teaches various aspects of providing certifying and maintaining of trusted computer platforms by verification of hardware and software attestation, MCKEEN et al. or Kaplan et al. fails to teach securing, utilizing a cryptographic engine, one or more direct memory access (DMA) channels, storing, in a secure, non-volatile memory, a first platform device identifier associated with an apparatus, in a security subsystem comprising a secure processing element collecting attestation information of one or more hardware or software components of the apparatus, sending the attestation information to a remote verification service, securely enumerating one or more dynamically attached hardware I/O components, loading a secure bus enumerator for the one or more dynamically attached hardware I/O components, and initializing one or more protected direct memory access (DMA) channels associated with a trusted I/O usage of the security subsystem and protected by the cryptographic engine.
When combined with the additional limitations found in Claim 21.

Regarding Claim 28:
Although the combination of MCKEEN et al. or Kaplan et al. teaches various aspects of providing certifying and maintaining of trusted computer platforms by verification of hardware and software attestation, MCKEEN et al. or Kaplan et al. fails to teach securing, utilizing a cryptographic engine, one or more direct memory access (DMA) channels, storing, in a secure, non-volatile memory, a first platform device identifier associated with an apparatus, in a security subsystem comprising a secure processing element collecting attestation information of one or more hardware or software components of the apparatus, sending the attestation information to a remote verification service, securely enumerating one or more dynamically attached hardware I/O components, loading a secure bus enumerator for the one or more dynamically attached hardware I/O components, and initializing one or more protected direct memory access (DMA) channels associated with a trusted I/O usage of the security subsystem and protected by the cryptographic engine.
When combined with the additional limitations found in Claim 28.

Regarding Claim 35:
Although the combination of MCKEEN et al. or Kaplan et al. teaches various aspects of providing certifying and maintaining of trusted computer platforms by verification of hardware and software attestation, MCKEEN et al. or Kaplan et al. fails to teach securing, utilizing a cryptographic engine, one or more direct memory access (DMA) channels, storing, in a secure, non-volatile memory, a first platform device identifier associated with an apparatus, in a security subsystem comprising a secure processing element collecting attestation information of one or more hardware or software components of the apparatus, sending the attestation information to a remote verification service, securely enumerating one or more dynamically attached hardware I/O components, loading a secure bus enumerator for the one or more dynamically attached hardware I/O components, and initializing one or more protected direct memory access (DMA) channels associated with a trusted I/O usage of the security subsystem and protected by the cryptographic engine.
When combined with the additional limitations found in Claim 35.
.
Therefore Claims 21-41 of the instant application are considered allowable over the cited prior art once all Double Patenting Rejections and Claim Objections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berstis et al – US_6823457:  Berstis et al. teaches verification of communications between a device on a proprietary bus and a device on a non-proprietary bus.
Blanchard et al – US_2006/0031598:  Blanchard et al. teaches secure hardware nodes within a hierarchical organizational scheme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498